Judgment, Supreme Court, New York County (Allen Alpert, J.), rendered July 23, 1993, convicting defendant, after a jury trial, of murder in the second degree, robbery in the second degree and criminal possession of a weapon in the second and third degrees, and sentencing him, as a second felony offender, to *292concurrent terms of 25 years to life, 12½ to 25 years, 5 to 10 years, and. 3½ to 7 years, consecutive to a term of 3½ to 7 years on conviction of assault in the second degree, unanimously affirmed.
The court’s instruction on reasonable doubt, read as a whole, conveyed the appropriate standards (see, People v.Cubino, 88 NY2d 998; People v White, 228 AD2d 209, lv denied 88 NY2d 1072), as did its instruction on the question of the voluntariness of defendant’s statements (see, People v Kelly, 238 AD2d 220, lv denied 90 NY2d 895).
Concur — Ellerin, J. P., Nardelli, Mazzarelli and Andrias, JJ.